 In the Matter of FEDERAL ENGINEERING COMPANY, INC. AND FEDERALENGINEERING COMPANY, A CO-PARTNERSIIPandLOCAL 157, INTERNA-TIONAL UNION, -UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA (UAW-CIO)In the Matter of FEDERAL ENGINEERING COMPANY, INC. AND FEDERALENGINEERING COMPANY, A CO-PARTNERSHIPandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, INDUSTRIAL OFFICE WORKERS AMALGAM-ATED LOCAL 889 -(UAW-CIO)Cases Nos. 7-C-1014 and 7-C-1030, respectively.DecidedFebr.uarry 14,19,14-5DECISIONANDORDEROn August 24, 1944, the Trial Examiner issued this IntermediateReport in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set out in the copy of the Intermediate Re-port attached hereto.Thereafter, the respondents filed exceptions tothe Intermediate Report and briefs.Local 157 and Local 889 did notfile exceptions or briefs.Pursuant to notice and at the request of the respondents, a hearingfor the purpose of oral argument was held before the Board on Janu-ary '11, 1945, at Washington, D. C. The respondents appeared bycounsel and participated in the argument.Local 157 and Local 889did not appear.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the respondents' exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the modifications notedhereinafter.1The Trial- Examiner found, and we agree, that by statements ofSuperintendent Walter Johnson; as more fully set forth in the Inter-60 N. L. R. B., No. 112.592 FEDERAL ENGINEERINGCOMPANY, INC.593mediate Report, the respondents engaged in conduct violative of Sec-tion 8 (1) of the Act. In addition thereto, Plant Manager Dan LeVinetold employee Ralph Reichard, at the time of Reichard's discharge, ac-cording to Reichard's uncontradicted testimony, that he, LeVine,"wouldn't have the CIO in his shop."Besides, on or about June 16,1942, Office Manager Saul LeVine stated to employee Henry Richter,according to Richter's testimony, in substance that the respondents'office workers needed no union and that "he [Saul LeVine] would haveno dealings whatsoever with any union."Saul LeVine denied makingsuch statements to Richter.The Trial Examiner credited Richter'stestimony.Like the Trial Examiner, we credit the testimony ofReichard and Richter, set forth above.We find that, by the afore-mentioned additional statements, the respondents interfered with, re-strained, and coerced the employees in the exercise of the rights guar-anteed in Section 7 of the Act.2.The Trial Examiner found, and we agree, that the respondentswere not justified in discharging Ralph Reichard under the terms ofan existing closed-shop contract with the Society.At the time theSociety made demand for the discharge of Reichard upon the groundthat he was active in organizational work on behalf of Local 157,Reichard was a Society member, paid up in dues, and the Society soinformed Plant Manager Dan LeVine; Reichard had not been ex-pelled from the Society, no formal proceeding looking toward his ex-pulsion was pending, and the Society did not represent otherwise to therespondents.Under the circumstances, Reichard having compliedwith the membership requirement of the closed-shop contract withinthe meaning of the proviso to Section 8 (3) of the Act, the closed-shopcontract provides no justification for his discharge.'Rather we be-lieve and find that, in discharging Reichard, the respondents weremotivated by hostility toward the CIO, and that the respondents seekto utilize the closed-shop contract in order to accomplish their unlawfulpurpose.3. In his Intermediate Report the Trial Examiner recommendedthat the respondents be required to reimburse Reichard for any loss ofpay he may have suffered by reason of the respondents' discriminationagainst him, by payment to him of a sum of money equal to the amountwhich he normally would have earned as wages during the period fromthe date of his discharge to the date of the respondents' offer to rein-state him, less his net earnings during such period.Shortly after hisdischarge, when the respondents refused to accede to demands for'Matter of Ansley Radio Corpoi ation,18 N.L R B 1028,1043-1044,ofN. L R B. v.Electric Vacuum CleanerCo , 315 U S. 685, 694-695To the extent that our decisions inMatter of Taylor Milling Corporation,26 N L R.B424,Matter of United Fruit Company,12 N L R.B 404, and other like cases are inconsistent with the view herein expressed, -those decisions are hereby overruled.628563-45-vol 60-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognition of a new shop committee and for the reinstatement ofReichard, the respondents' employees went out on strike, resulting in acomplete shutdown of plant operations from June 2 to June 8, 1942.In view of the fact that the complaint does not allege that the strikewas caused in whole or in part by any unfair labor practice, our ordershould be taken to mean that Reichard shall not be entitled to back payfor the period of the strike.4.Our back pay order with respect to Henry Richter, who was in-ducted into the armed forces of the United States after the date thathe was discriminatorily discharged by the respondents, shall be takento mean that the respondents shall pay immediately to,Richter, thatportion of the net back pay accumulated between the date of his dis-charge to the date of his induction into the armed forces, withoutawaiting a final determination of the full amount of his award.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations.Board hereby orders that the respondents, Federal Engineering Com-pany, Inc., and David LeVine, Saul LeVine, Dan LeVine, and LillianLeVine.Waller, a co-partnership, doing business as Federal Engineer-ing Company, Detroit, Michigan, and their officers, agents,_ successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in any labor organization of theiremployees by discharging or refusing to reinstate any of' their em-ployees or by discriminating in any manner with respect to their hireor tenure of employment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist Local 157, International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America(UAW-CIO), and International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, Industrial OfficeWorkers Amalgamated Local 889 (UAW-CIO), or any other labororganization, to bargain collectively through representatives of theirown choosing and to engage in concerted activities, for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Ralph Reichard immediate and full reinstatement tohis former or substantially equivalent- position without- prejudice tohis seniority and other rights and privileges; FEDERAL ENGINEERINGCOMPANY, INC.595(b)Make whole Ralph Reichard for any loss of pay he may havesuffered by reason of the respondents' discrimination against him bypayment to him of a sum of money equal to the amount which he nor-mally would have earned as wages during the period from the date ofhis discharge to the date of the respondents' offer of reinstatement, lesshis netearningsduring said period;(c)Upon application by Henry Richter within ninety (90) daysafter his discharge from the armed forces of the UnitedStates, offerhim immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority or other rightsand privileges;(d)Make whole Henry Richter for any loss ofearningshe may havesuffered by reason of the respondents' discrimination against him bypayment to him of a sum of money equal to the amount which he nor-mally would have earned as wages during the periods (1) between thedate of his discharge by the respondents and the date of-his inductioninto military service; and (2) between the date five (5) days after histimely application for reinstatement and the date of the respondents'offer of reinstatement, less his net earnings during these periods;(e)Post at its plant at Detroit, Michigan, copies of the notice, at-tached hereto, marked "Appendix A."Copies of said notice, to befurnished by the Regional Director of the Seventh Region, shall, afterbeing dulysignedby the respondents' representative, be posted by the_respondents immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily -posted.Reasonablesteps shall be taken by the respondents to insure that saidnotices are not altered, defaced, or covered by any othermaterial;(f)Notify theRegionalDirector for the Seventh Regionin writing,within ten (10) days from the date of this Order, what steps the re-spondents have taken to comply herewith.AND IT IS FURTHER ORDERED that so much of the complaintas allegesthat the respondents interfered with, restrained, and coerced theiremployees by announcing a raise in wage rates on or about May 17,1942, be, and it is, hereby dismissed.APPENDIX ANOTICE TO ALL EMPLOYEES PURSUANT TO A DECISION AND ORDER Ofthe National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, we hereby notify ouremployees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Local 157, Inter- 596'DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America (UA1vV-CIO) and InternationalUnion, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Industrial Office Workers Amalga-mated Local 889 (UAW-CIO) or any other labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.We will offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination..RALPHREICHARD,HENRY RICHTER.All our employees are free to become or remain members of theabove-named unions or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment -or any term-or condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.------------------------------(Employer )By------------------------------,(Representative)(Title)NoTE.-Any of the above-named employees presently serving in the armedforces of the United States-will be offered full reinstatement upon application inaccordance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Max Rotenberg,for the Board.Hill,Hamblen, Essery, and Lewis, by Mr. Richard Forsyth,of Detroit, Mich.,andMr. Leonard A. Keller,of Detroit, Mich., for the respondents.Mr. Forest C. Fair,of Detroit, Mich., for Local 889.STATEMENT OF THE CASEUpon a third amended charge duly filed by Local 157, International Union,United Automobile, Aircraft and Agricultural Implement 'Workers of America(UAW-CIO), herein called Local 157, and an amended charge duly filed byInternational Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America, Industrial Office Workers Amalgamated Local 889 (UAW-CIO), herein called Local 889, the National Labor Relations Board, herein called FEDERAL ENGINEERING COMPANY, INC.597the Board, by the Regional Director for the Seventh Region (Detroit, Michigan),issued its complaint,' dated May 1, 1944, against the Federal Engineering Com-pany, Inc., herein called the corporation, and Federal Engineering Company,a co-partnership, herein called the co-partnership, (the respondents are referredto jointly as "the respondents,") alleging that the respondents had engaged inand were engaging in unfair labor practices affecting commerce within themeaning of-Section 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint and notices of hearing thereon were duly served upon the respondentsand upon Local 157 and Local 889.With respect to the unfair labor practices, the complaint alleges in substancethat: (1) on or about May 24, 1942, the respondents discharged Ralph Reichardand on June 17, 1942, discharged Henry Richter, and have since refused,toreinstate them to their former or substantially equivalent positions because theyjoined or assisted Local 157 and Local 889, respectively, and engaged in con-certed activities for the purposes of collective bargaining or other mutual aid orprotection; and (2) the respondents, through their named officers, agents andemployees, through stated acts occurring in January through June 1942, inter-fered with, restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.On June 20, 1944, the respondents filed separate answersThe corporation inits answer admits the facts stated by the complaint as to its corporate organiza-tion.It states affirmatively that it is not engaged in production and has noemployees and hence denies the jurisdiction of the Board. It further denies thatithas engaged in any of the unfair labor practices alleged by the complaint.The co-partnership admits the facts stated as to its organization and the natureof its business but denies that it has engaged in any unfair labor practices. Itstates as an affirmative defense that Ralph Reichard and Henry Richter "weredischarged because of their incompetence and refusal to properly attend to thework assigned to them to do by the respondents "Pursuant to notice, a hearing was held at Detroit, Michigan, on June 20through June 24, 1944, before Charles E. Persons, the undersigned Trial Examinerduly designated by the Chief Trial Examiner.The Board and the respondentswere represented by counsel and Local 889 by an international representativeof the UAW-CIO. All parties participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the beginning of the hearingthe respondents moved to dismiss the complaint as to the corporation "since itengages in no business other than the holding of said factory and machinery;buys no raw materials ; manufactures no product of any kind and does not sellor distribute any product of any kind * * *" and "has no employees * * *."This motion was denied without prejudice to the right of the respondents torenew it at the close of the proceedings.The motion was not thereafter re-newed.The respondents further moved to sever the consolidated cases con-tending that "incorporation in a single record of the facts concerning both casesconstitutes or may constitute prejudice carried from one case to the otherand may result in an improper determination of one of said cases, or both."This motion was deniedRespondents moved to dismiss Case No. 7-0-1014 since,as a letter incorporated in the record shows, the charging union, Local 157,1 On January17, 1944, the Board ordered thatthe cases arising from the charges filedherein byLocal 157 and Local889 be consolidated. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesires to withdraw its charge 2 This motion was denied. The parties wereduly notified that they had the privilege of engaging in oral argument beforethe undersigned.All parties waived such argument.The parties were furtheradvised that they might submit briefs for the consideration of the Trial Ex-aminer.No briefs have been received.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTS AND THEIR INTERRELATION aThe Federal Engineering Company was incorporated under the laws of theState of Michigan in 1919 by David M. LeVine and two other individualsFrom1919 until July 1940, this corporation functioned as a manufacturing and operat-ing company. In 1938 the Federal Engineering Sales Company, an equal part-nership, consisting of David M. LeVine, the father, and his three children, SaulLeVine, Dan LeVine and Lillian LeVine Waller, was formed to handle the salesof the corporation and other products.As of July 1, 1940, all active operationswere taken over by the Federal Engineering Company, a co-partnership withthe membership stated above.At this time the name of the corporation waschanged to Federal Engineering Company, Inc.Thereafter, the corporationacted only as a holding company, owning land, buildings, machinery and equip-ment which it leased to the co-partnership.The four members of the co-part-nership own all the stock in the corporation.The directors are David, Saul.and Dan LeVine.David LeVine is President and Treasurer, Saul is Vice-President and Dan is Secretary. In the co-partnership, Saul LeVine is officemanager, purchasing agent, and comptroller, while Dan is plant manager. DavidM. LeVine has no official title butis in-daily attendance and serves as generaltechnical adviser.Both the corporation and the co-partnership have their prin-cipal office and plant at Detroit, Michigan.During the period material in theseproceedings, the plant employed from 175 to 185 production workers and a maxi-mum of 6 or 7 office workers.The respondents are engaged in normal times in the production of tools anddies.During the war they have been engaged exclusively in the production oftank, plane and ship parts and tools, dies and fixtures for military use.Theco-partnership uses patterns, forgings, engineering work and designing, steels,tool supplies and various maintenance supplies in the operation of the business.In the six-month period, December 1943 through May 1944, such purchasesamounted to approximately $120,000.00.A -small portion, estimated to be lessthan 5 percent was purchased outside the State of Michigan. A similar amount-while purchased from suppliers within Michigan, was produced by manufacturerswhose plants are located outside the State of Michigan.During thesame sixmonths periodsales andshipments were approximately $750,000.00 in value.Fifty percent of these were made to war production plants within the State ofMichigan with whom the co-partnership had subcontracts.The remaining 50percent were made to war production plants outside the State of Michigan.2It is well established that the Board's jurisdiction is not affected by agreements en-tered into by private parties.The Board acts "not to vindicate a private right, but togive effect to the public policy as defined by Congress,viz : the prevention of unfair laborpractices which, by causing and increasing industrial strife, obstruct the free flow of inter-state commerce"N. L. R. B. V. General Motors Corporation,116 F.(2d) 306(C. C. A. 7).2These findings are based on a stipulation of the parties incorporated in the record, onallegations in the complaint admitted by the respondents in their answers and on testimonywhich is uncontroverted. FEDERAL ENGINEERING COMPANY, INC.599The respondents contend' that the complaint should be dismissed as to the'corporation since it "engages in no business other than the holding of said fac-tory'and machinery; buys no raw materials; mar{ufacturers no product of anykind and does not sell or distribute any product of any kind . . . . has noemployees and has not had any employees for a period of more than 3 yearspreceding the date of this motion."The undersigned finds no merit in this,contention.The record shows that the corporation and the co-partnership are engaged ina single enterprise conducted by the same four individuals. It is manifestlyimpossible to keep separate the acts of the four partners in controlling the laborpolicies of the co-partnership and in the commission of the unfair labor practices,as found below in this Intermediate Report, from the acts of the same fourindividuals when acting as owners, directors, and officers of the corporation'Moreover, the corporation as the owner of the plant and all its non-liquid assetsis a necessary party to effectuate the policies of the Act. It is essential that theowners of the plant who control its future and dispose of its property be joinedin these proceedings.Only through such joinder can the reinstatement of thosediscriminatorily discharged and the payment of back wages found due them, beinsured.'H. THE ORGANIZATIONS INVOLVEDLocal 157, International Union, United Automobile,Aircraft and AgriculturalImplement Workers of America(UAW-CIO),and International Union, UnitedAutomobile,Aircraft&Agricultural Implement Workers of America, IndustrialOfficeWorkers AmalgamatedLocal 889 (UAW-CIO),are labor organizationsadmitting to membership employees of the respondents.III.THE UNFAIR LABOR PRACTICESA. Background and chronology of eventsThe respondents maintained collective bargaining relations with the Society,of Tool and Die Craftsmen, herein called the Society, from 1938 to 1942.Agree-ments were negotiated and executed in 1938,6 1940, 1941, and 1942.The finalagreement, as executed on January 19, 1942, provided for a unionshop.Em-ployees within its coverage were to remain in good standing,with the Society.4Dan LeVine gave testimony,credited by the undersigned, reading as follows :Inasmuch as the partnership and the corporation at various times have the sameproblems,certain problems are taken up by both at the same time.The same witness was asked :Q.And does your father have something to do with labor relations?A More or less as a Director of the Board would meet on different problemsIn regard to labor or other situations that come up. Ordinarily there is a grievance pro-cedure set up . . . However,he sets the general policy.Dan LeVine also described the respondents informality of procedure,testifying thatmeetings of the co-partners were held :Right in the office, or they might even be at home, all come to the same house;dinner occasionally.Before dinner time we may discuss something.We might behaving lunch together somewhere and discuss something.I want you to realize it is a-close partnership,a family affair and things can come up anywhere, any time, underany condition or circumstances.SeeMatter of R. M. Johnson and G. F. Sharp,a partnership,d/b/a AAA Dental Labora-tory, et at.,andDental Mechanics,Laboratory Technicians,Assistants and Helpers Union,41 N. L. R. B. 263,282-3.° This agreement uas extended through the year 1939,as shown by a rider attached tothe original. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew employees were required to join that organization within five days of theirhiring.There, had been delay in negotiating this contractThe draft firstsubmitted to the employees had been unacceptable to them and had been sentback for revisionThe employees were increasingly dissatisfied with theirrepresentation by the Society and its Chief Steward, Walter Dunham.After discussion beginning in December 1941, a meeting of dissatisfied employeeswas held at the Kendall Hotel in January 1942, soon after the new contractwas signed.Various grievances arising from the Society's Administration ofthe contract were discussedAn International Representative of the UAW-CIO,Matthew Hammond,' was present and spoke.He advised that designations ofanother representative by a majority of the employees must be secured beforea Board election would be held.UAW-CIO application cards were circulated forsignatures.As one result of this meeting, charges, signed by Hammond, werefiledwith the Board on January 22, 1942. The Regional Director notified therespondents on February 11, 1942, of this action 8A second meeting of the dissatisfied employees was held at the same hotel inApril or May 1942. Both Hammond and William C. Stevenson, president ofLocal 157, were present and addressed the group.These officials advised theemployees present that Local 157 could not intervene during the period of theexisting contract with the Society and that it therefore would be necessary forthem to manage their own affairs.J. J. Griffin, president of the Society, and other representatives of the Society,meanwhile approached Dan LeVine, complaining of the activities of the, em-ployees leading the movement against the Society and demanding that they bedischarged under the provisions of the contract in effect.LeVine replied, asstated in his credited testimony :I told Mr. Griffin these men were all members-of-the [Society] and unlessI know definitely they are causing this trouble, it isn't a lot of hearsay andpersonal prejudice and bias; I need these men vitally, they are all workingon important jobs, leaders and precision machine operators. I've got to havethem.Unless I could be shown definitely these men were doing these thingsthey were accused of, I didn't want to and couldn't possible (sic) dischargethem.No action was taken by the respondents.On Sunday, May 17, early in the day, three individuals, Tex Slierdell andAnthony (Tony) Lamoretti, organizers for the Society, and a man identified-inthe record only as the brother of employee Clarence Way, came to the plantinquiring for Chief Shop Steward Dunham. They were admitted by DavidLeVine.Under Dunham's leadership they singled ,out the leaders of the dissi-dent faction whom they roughly ordered : "Get your box and get the hell out ofhere.You are through." 8The employees so accosted began to pack their boxesand turn in their tools at the tool crib. In so doing they were somewhat influ-enced, as employee Mannie Schiff testified and the undersigned finds, by the pres-ence of David LeVine and his seeming approval of the proceedings. Schiff'stestimony reads :I looked up and I saw Dave LeVine still standing right a little ways fur-1ther past the entrance of the shop there.He must have been about 25 feet7At the time of the hearing Hammond had become president of Local 1578 These charges were withdrawn on March 5, 1942.U This quotation is from the credited testimony of Mannie Schiff, a leader in tool work.Other employees given similar orders were : Al Latto ; Allen JWallace, James Gould, andReichard.Dunham told Reichard, "Get your tool box and get out." FEDERAL ENGINEERING.COMPANY, INC.601away. I saw him looking right at us, so I assumed that he [Lamoretti]must be talking with authority since the management were standing rightthere.So I put my tools in my box and took my box off the bench and atthis time a number of the employees came over and said "What is going on?"I told them exactly what had taken place, and they said, "Just a minute, justa minute.Don't go off like that.After all, we are all in it together just asmuch as one another."In at least one case, however, David LeVine interposed objection to the acts ofthe Society agentsWhen employee Allen J. Wallace, a jig bore operator, wastaking his tools to the crib in accordance with Sherdell's instructions to check out,LeVine advised Wallace, "Well, . . . he can't fire you.Let's go down hereand find outwhat it is all about."Accordingly they made inquiry of Sherdelland LamorettiBy this time the employees in the shop were aroused. Theagents of the Society were told positively that those singled out for eviction fromthe shop were no more involved in the movement to withdraw from the Societythan were many othersSo vigorous were their protests that Sherdell was movedto apologize, saying that the situation had been misrepresented to him.He hadbeen led to believe that the employees opposed to the Society were few in num-ber.In the outcome the three agents of the Society, as well as Chief ShopSteward Dunham, left the shop as ordered by the employees who thereafterreturned to their duties.As a result of these events the dissident group held a furthermeeting on orabout May 20 at the UAW-CIO hall 30 At that time it was decided to circulate apetition.LaVerne Pentland, an employee and a leader in the dissatisfied grouptestified, and the undersigned finds, that the petition "said in effect that theundersigned wish the Company to know that they didn't accept the [Society] as abargaining agent."The petition was circulated during the noon hour and wassigned by a large majority of the employees.Undisputed testimony states that98 percent of the employees signed the petition.At this meeting also UAW-CIOapplication cards had been circulated. It was estimated that 90 percent of theemployees signed such cards."On Sunday, May 24, as discussed in detail below, Reichard was discharged.The employees protested and engaged in a work stoppage for the remainder ofthe shift.After unavailing protest to Dan LeVine, they congregated in the"barber shopf 12 and sent word to David LeVine that they desired him to comethere and explain Reichard's discharge.David LeVine did not respond to thisinvitation.The employees returned to their duties at the beginning of their nextshift.-On the'Monday evening following, the employees held a meeting on the groundsof a neighboring shopThis was mainly devoted to discussion of Reichard'sdischarge and means to be adopted to secure his reinstatement.Either then orearlier, the dissident group elected- a committee of 10 as a shop or grievancecommittee.On TuesdaymorningJune 2, at the opening hour, members of thecommittee met Dan LeVine and presented two demands. Gould, who acted.asspokesman, told LeVine that unless he agreed to reinstate Reichard' and torecognizethis committee of ten the employees had determined to strike at 9: 30a.m.LeVine was angry and applied an approbrious term to the members of10The date of this meeting as given by various Board witnesses varied widelyThe under-signed adopts the date given by James Gould who acted as chairmanHe testified, andthe undersigned finds, that"the discussion was more or less what had happened on a Sun-day [May 17, 1942] in Federal Engineering"11Gould so testified12The "barber shop" is a room in which castings are ground.Itwas used for generalmeetings of the employees. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe committee, asking if they intended to tell him how to run the shop.He also,referred to respondent's contract with the Society and the fact that it had somemonths still to run, contending that under these conditions he could not grantthe demands made.13It does not appear that at this time LeVine referred to Reichard's reinstate-ment or made any definite answer to this demand. Under the stimulus of LeVine'sanswer and epithet the men decided to strike forthwith.All the production-employees left the plant and it remained closed, except for the attendance of'theoffice force, and was constantly picketed, until June 8, 1942.Officials of the Procurement Division of the Army, the Federal Bureau of-Conciliation and the Michigan State Board of Mediation intervenedSeveralconferences were held and on June 8 an agreement in settlement of the strikewas reached between representatives of the respondents, the Society and Local157."The agreement provided that all employees "shall immediately report forwork " ; that an immediate election be held for a new shop committee ; and thatthe respondents would immediately reinstate all employees who were on the payroll of June 2 if "cleared by the War Department." The final paragraph of theagreement said: "All parties agree there will be no reprisals, recriminations orviolance, and all parties hereby pledge to devote their full capacities to gettingout production."The Society continued its efforts to secure the discharge of UAW-CIO adherentsdespite the terms of the strike settlement.On the same day the strike was called,June 2, 1942, it had been arranged that Karl Kruming, at the time secretary andtreasurer of the Society, should be hired by the respondents.He supersededDunham and described his function as "to clean out the plant." In collaborationwith President Griffin of the Society, he compiled a list of 10 to 15 employees,including Reichard's name, whom they charged "were, collecting dues for theC. I. O. in the shop." Together with Sherdell and Lamoretti, Kruming thereafterhad a conference with Dan LeVine. The Society representatives told Levinethat "those were the men that were causing the trouble in that shop, and thosewere the men that should be let out if further trouble was to be stopped." TheSociety representatives admitted that the men listed had paid dues enough tomaintain their good standing status.The rules of the Society provided thatmembership did not terminate until an individual was three months in arrears-At the conference LeVine maintained .his earlier position saying: "They wouldlike very much to end the trouble, but they [the men listed] were practicallyall key men, and it would disrupt [the shop] at that time, due to the war effort,"Although the Society strongly insisted that discharging the men listed was theonly action which would effectively keep the C. I. O. out of the plant, the respond-ents took no action 15v LeVine testified as to his answer :Well, there was only one thing I could tell them. I said that while we wereunbiased and believed in employees having an opportunity to express themselves, that'that wasn't the time for it, that we had a definite contract, that had until the endof the year to run unless it was renewed, and that I could tell them, nothing else butthat I would have to abide by the contractLeVine further testified that he suggested that a new steward and shop committeemight be elected and informed the employees of the importance of the work in process forthe prosecution of the war.14Hammond, Stevenson and the ten members of the dissident group's shop committeesigned the agreement for Local 157.The findings in this paragraph are based on the unassailed and credit testimony ofKrumingDan LeVine gave testimony which is generally corroborative of the accountgiven by Kruming. FEDERAL EATGINEERING COMPANY, INC.603A petition had been filed with the Board by Local 157, on June 5, 1942, askingfor Investigation and Certification of Representatives.With the approval ofthe Board it was withdrawn on August 3, 1943.After the strike settlement thenewly elected shop committee, all members of which were adherents of UAW-CIO,represented the employees within the terms of the Society's contract. On Decem-her 6, 1942, a consent election was held under the Board's supervision.TheUAW-CIO won this election. On March 31, 1943, after negotiation, an agreementwas executed between the respondents and Local 157. This contract was stillin effect at the time of the hearing in these proceedings.B. The discriminatory dischargesRalph Reichai dwas hired by the respondents on April 29, 1942, as an operatorfor a horizontal boring machine, at an hourly wage of $1.70.He participated ina blanket increase of 5 cents an hour effective May 18, 1942.He was a wellexperienced tool and die employee having worked in such shops for 17 years.He had had 6 years experience on the type of job assigned him at the respond-ent's plant, three of which were continuous and immediately preceded his hiringthere.Reichard testified that his work had never been criticized by respondents'supervisors.He further gave unrefuted testimony, credited by the undersigned,that William Shiflet, a leader in the plant, said of a job done for him by Reichard.that "it was fine, it couldn't be any better."Foreman Joe LePage corroboratedthis, on Reichard's inquiry, to the extent of saying: "I think it must have beenall right, or I would have heard about it."Reichard also took over a precisionboring job in the absence of another operator and completed it to LePage's satis-faction.''There is further testimony by leaders Gould and Schiff, credited by theundersigned, that Reichard did work under their supervision and proved himselfa good workman."On the day of Reichard's discharge Superintendent Walter Johnson was ques-tioned by various interested employees about Reichard's work and responded :"I believe he has done very nice work. I have no complaints to make about hiswork." 38On being hired Reichard answered an inquiry on his file card as to his unionaffiliation by entering "C. I. 0."He was told of the union shop contract with theSociety and took the initiative in taking out a membership within the 5 daysperiod required: At this time he took steps to procure a withdrawal card from theUAW-CIO. Reichard promptly associated himself with the dissident faction.He attended the second meeting at the Kendall Hotel and the meeting in theUAW-CIO hall. As noted above he was one of these singled out for eviction fromthe plant by the Society's agents on May 17.However, the record does not showthat he was particularly prominent in the UAW-CIO organizational campaign.He said of his activities at the union meeting, and the undersigned credits histestimony, "Me being new there and everything, I stood back on the sidelines."1eThese findings are based on Reichard's credited testimony.LePage had left the employof the respondent and was not available as a witness.14Gould's unrefuted and credited testimony was that Reichard did at least two jobs forhim as a bench leader.He further testified : "The work I got from him was all right, yes.I would say his work was good." Schiff was a leader on tool workHe testified, and theundersigned credits his statements, that as leader he had given Reichard jobs to do. Schiffsaid of Reichard'swork : "I could definitely say that there was nothing wrong. I had nocomplaints to make about the work."16This quotation is from Schiff's credited testimony.Gould stated Johnson's answeras "he thought his (Reichard's) work was satisfactory."Campbell's version was, "He(Johnson)said he didn't see anything wrong with his work, he thought his work was satis-factory, as far as he could see." - '604DECISIONS OF NATIONAL LABOR' RELATIONS BOARDOn the day of his discharge, Reichard came to work at the usual time. Eventspreceding his discharge are quoted from his credited testimony, as followsA.Well, I had started to work and had my machine running, and I believeitworked over on a bench by Jimmy Gould, I believe-cause over to me with aCIO application card, and he says to me, he says, "What did you do here?Did you fill this in or leave it blank?" "Well," I says, "As far as I know,"I says, "It don't mean anything.You can either fill it in or leave it blank."Q.Was he talking about a particular blank space on the card?A. Yes.That just took about half a minute, and I turned around andstarted to look at the machines. I had a machine running, and a job whichI believe belonged to Mannie Schiff, and I heard Danny LeVine behind me,and he says to this fellow who presented me the card, the man who pre-sented me the card, "Let's see that card." ' And the fellow had it in hisshirt pocket thenHe handed the card to Dan LeVine, and Danny turnedaround to me and says, "Yesterday I seen Sou down by the Gordon Millhanding a fellow something, and lie put it in his pocketbook." I said,"Yes,I did."A pencil it was It was concerning a couple of tires that I spoketo him about that I heard lie had, and I asked for his address. Being Ididn't have a pencil-I was up on my tool box-why I asked him to loanme his pencil and he gave it to me and I wrote down the address andproceeded back to my machine.Well, then, Dannie spoke up then and he says, "I have been told you weresent in here by the CIO and that you are an 'agitator." "And," he says,"You turn your tools in the tool crib and get out." I says, "Okay " So Iproceeded to do that. I went down to the tool crib, down to the north endof the shop, turned in my tools, got my checks, came back up to my machines.Reichard's discharge was soon known by the leaders of the dissident faction,as well as the employees generally.What then occurred was described inReichard's testimony," which the undersigned credits, as follows :.: . the fellows commenced to mill around me and asked me what, hap-pened.I said, "Well, lie fired me." "What for?" "He says for agitating,and I was sent in here by the CIO " "Well," they said, "we are not goingto stand for that.We are going to find out more about it." So they allstarted to crowd up around the morgue.2°When Danny LeVine came backout of the morgue,,they asked him, "Why did you fire Reichard?" And hesays, "Just a minute."He walks back into the morgue and -brings outthis end mill. "Here is the evidence right here."He held- it up. "And,19Reichard's testimony is corroborated by several Board witnesses,Thus Pentland testl-'fled,and the undersigned credits his testimony, that Levine gave as a second explanationof the discharge that "it was because of his Union activities ; that he had been a shopsteward over at Coleman's, and lie had his record all before him " James Gould's testi-mony in regard to the discussion with LeVine, which is credited by the undersigned, readsas follows :So we all gathered around there at the stairway and talked to Dan and asked himwhat it was all about.And he told us that Ralph had beer discharged for unionactivities ; showed us an end mill that he had damaged on the job he was workingon, told us that there had been a few complaints about his work, his work hadn't beensatisfactory, and that he was an agitator and he had belonged to the UAW at Cole-man's, was a shop steward at Coleman's previous to coming to Federal Engineering.Employee Rudy DeMumbrum, also gave testimony, substantially corroborating Reichardwhich is credited by the undersigned.20 A tool crib where new and especially valuable tools were stored. FEDERAL ENGINEERING COMPANY, INC.605also, I have had complaints on his work, and also frpm the Company onthis one production job he has been doing."Well, I spoke up right away. I was standing outside of the crowd. Isaid, "That is a lie because I was fired for agitating and sent in here by theUnion to organize.And how could you say it was the fault of the end millwhen you hadn't seen the end mill yet, and you had fired me before youhad seen the end mill?"Well, then, the boys spoke up and says, "Yes, howcould you'?"Well, then, he says, "The truth of the matter is that I firedhim on account of agitating, and he was sent in here from the UAW-CIOto organize."Schiff's testimony, in general, supports these statements of Reichard.Schifftestified that the discussion with Dan LeVine and Johnson lasted an hour and ahalf.The undersigned credits his further statement as follows:-I know the [Society] was brought up there and we were asked by DannyLeVine, and I believe even the superintendent, what, we had against the[Society].They said it was a good union They had a good chief shopsteward.Employee Isaac Campbell also gave testimony substantiating Reichard's ver-sion of events following Reichard's discharge.He further testified, and theundersigned credits this uncontradicted testimony, that Dan LeVine declared atthis time that he "wouldn't have the C. I 0 " in his shop.Dan LeVine's explanation of Reichard's discharge, on first testifying as awitness for the Board, reads, in part, as follows :..on the type of work he was doing lie wasn't using adequate cutters,and he was leaving his machine continuously.However, we might haveworried along with him a little while longer to try to give him a chancebecause there was a definite shortage of boring mill operators, and-half aloaf was better than noneHowever, inasmuch as we had these complaintsfrom the Union about him, and inasmuch as he was definitely a trouble-maker, in order to keep peace and harmony around there and abide by ourcontract, we gave the fellow a release.In later testimony as respondent's witness, Dim LeVine told of the earlyincident in which he had accused Reichard of UAW-CIO activity in work time.LeVine insisted that Reichard gave "Lorento" a card "in the general shape of aUnion card."He also insisted that in the later incident with the unidentifiedman on the clay of Reichard's discharge he saw Reichard take a union cardout of his pocket and give it to the man who thereupon started to fill it out.LeVifie corroborated Reichard as to one matter since he testified that theunidentified man told LeVine that somebody in the vicinity of his bench "senthim over to see Reichard."LeVine further stated his information that Reich-ard had been a Union steward at Coleman's had been checked and foundcorrectSince the record establishes the essential fact that Reichard's discharge wasbased primarily on his union activities the undersigned does not find it necessaryto examine in detail the allegations of the respondents that Reichard wasinattentive to his duties and used dull cutters or to resolve the conflicts oftestimony thereon 2121The respondents attacked the credibility of Board witnesses Reichard,Schiff andGould by attempting to show through time slips that Reichard was exclusively engaged ona production or repeat job, in his last three weeks of employement.Their contention isthat lie could not have worked for other leaders(luring these weeks.The time slips pre- 606DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Concluding findings as to Reichard's dischargeThe respondents contend that Reichard's activities on behalf of Local 157during working time furnish justification for his discharge.The Board's policyas tounion activities carried on in working time has been defined recently.'The Board recognizes that it is "within the province of an employer to promul-gate and enforce a rule prohibiting union solicitation during working hours."However, such a rule must not be adopted for a discriminatory purpose anditmust be impartially enforced. It is clear that no formal rule against suchsolicitation had ever been established in the respondents' plant.Reichard ad-mitted answering an inquiry regarding a Local 157 application card duringSunday work hours when double time was paid. This incident immediatelypreceded his discharge.Assuming,arguendo,that he had furnished the uniden-tified employee an application card, as Dan LeVine alleged, this act, under theconditions here disclosed, could not constitute justification for Reichard's dis-charge.It is clear that the employee who had made the inquiry had taken theinitiative, leaving his post of duty and moving across the shop to Reichard'smachine.Nevertheless, he incurred no penalties.Moreover, the Society'schief steward, Dunham, openly participated in the flagrant Society activitiesinwork time on the Sunday preceding.Dunham then ordered Reichard toleave the plant and to terminate his employment.Dunham was openly activein pointing out other leaders of the dissident group who also were ordered outof the plant.These inexcusable acts, for which Dunham was largely respon-sible interrupted the work of the entire plant for a considerable period whiledouble time pay was accruing.Dunham was not discharged nor does therecord reflect any disciplinary action imposed for his acts on May 17, 1942.Bycomparison Reichard's acts, viewed in the worst possible light, were of minorsignificance.-Nor does the undersigned find justification for Reichard's discharge in thedemands presented to the respondents by the Society.Reichard promptlyjoined the Society.He paid the initial fees and his discharge occurred toosoonto allow him to fall into arrears.He was never expelled from the Society.Moreover, he took steps to withdraw from his membership in Local 157.Heattended two meetings of the dissident faction, but he was not prominentin the discussions held there.He advised would be adherents and was knownto be sympathetic with those working for a change in the union representative.The undersigned finds his activities consonnant with the "full freedom ofassociation, self-organization, and designation of representatives of their ownchoosing, for the purpose of negotiating the terms and conditions of theiremployment or other mutual aid or protection" which is the declared policyof the Act. The record makes entirely clear that there was wide-spread anddeep-seated dissatisfaction with the Society as the employees' representative.This dissatisfaction was a major cause of the strike which closed the plantfrom June 2 through June 8, 1942. Further manifestations of the employees'discontent are shown in their election, under the provisions of the strike settle-ment, of Local 157 members to the new shop committee. These sentimentspersisted for the six months ensuing and resulted in the election of Local 157sented, however, do not account for 3 hours' work time on Sunday May 24, nor for an hour'stime on Wednesday,May 20, in the preceding week.Moreover,the record presented coversonly 17% hours out of 66, the normal full-time week, in the week preceding. There is,therefore,no-proven discrepancy in the testimony on this matter by Reichard,Gould andSchiff.12SeeMatter of Peyton Packing Company, Inc.,andAmalgamated Meat Cutters andButcher Workmen ofN. A., A. F. of L., Local #606,49 N. L. R. B. 828. FEDERAL ENGINEERING COMPANY, INC.607is their representative when an election was held under the Board's super-vision in December 1942.After the strike settlement the employees acceptedthe contract for its duration.The undersigned finds no justification for Reich-nrd's discharge under the provision of the Society's union shop contract.Reich-ard fulfilled those provisionsIn joining the dissident group, and advocating.a change inaffiliation from the Society to Local 157 as a means for retaining thebenefits of unionization while avoiding the dissatisfaction which the employeesmanifested with the actions and policies of the Society, Reichard was exercisingthe freedom of action guaranteed by the Act and he is entitled to the protection,which the Act throws around such activities 23Upon the foregoing facts, in the light of the entire record, the undersignedis convinced that the basic cause of Reichard's discharge was the respondents'desire to prevent a defection of its employees to Local 157 and to avoid the,difficultieswhich they believed would result from an interruption of their rela-tions with the Society.Confirmatory of this conclusion is Dan LeVine's dec-laration made immediately after Reichard's discharge, as found above,that he"wouldn't have the C. I. 0." in his shop. The effect of Reichard's dismissal wouldnecessarily be, as the respondents intended, to encourage continued member-ship in the Society and discourage the defection to Local 157 and the C. I. 0.Equally therespondents'action would interfere with, restrain, and coerce theplant 'employees in a matter of self-organization and with regard to theirforming, joiningand assistinga labor organization other than the Society andtheir engaging in concerted activities for mutual aid and protection.After considering the record and the demeanor of the witnesses, the under-signed concludes and finds that the respondents discriminatorily discharged,Ralph Reichard and thereafter refused to reinstate him, thereby discouragingmembership in a labor organization.By such action and by theanti-unionstatements of Dan LeVine in connection therewith the respondents have inter-fered with, restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.Henry Richterwas hired by the respondents on April 22, 1942, as a "follow up"clerk.His duties involved keeping track of orders for patternsand castingsplaced with other Detroit firms and making efforts to expedite their delivery ;similar follow up work on the progress of orders through respondent's plantwith a weekly percentage estimate of progress made, and daily posting ofemployee's reports of time spent on the various orders in process.Richterhad had no factory experience. Saul LeVine ordinarily had full control ofoffice employees.However, since the factory supervisors would be concernedwith Richter's follow up work, Saul LeVine conferred with David and DanLeVine before hiring Richter.Dan LeVine expressed doubt as to Richter'squalifications and noted on his file card: "Doesn't have experience, but will tryto see if he can qualify." Since the need for clerical labor "was very critical,"Saul LeVine decided to employ Richter, although as he testified, doing so was"against the judgment of my dad and my brother."He arranged for Richter'sattendance on an evening class in blueprint reading conducted by the DetroitPublic Schools.Richter came under the immediate supervision of Allan Waller, assistant officemanager and purchasing agent for the respondents.Waller gave him closesupervision and instruction for the first three weeks of his employment.There-after,Waller judged that he was prepared to carry out his duties with only23SeeMatter ofAnsley Radio CorporationandLocal 1221 United Electrical and RadioWorkers of America, C. I.0., 18 N L. R. B. 1028. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDincidental supervision.Richter testified 24 that there had been no complaintsabout his work.He further gave unrefuted testimony, credited by the under-signed, to the effect that a "small filing method of knowing exactly what castingsand work was being done by other corporations at any particular moment,"had been installed by him and had been approved by Dan LeVine as a "swellidea" and mentioned to David LeVine. Although Waller, Saul LeVine and DanLeVine all assailed Richter's work performance, as discussed below, they leftRichter's testimony as to this filing method uncontrovertedAt the time of the strike Richter became interested in the UAW-CIO.Hevolunteered to organize the office workers and secure their cooperation in thestrike by refusing to pass the picket line.He was advised that participation inthe strike by the office workers was not necessary.They continued to performtheir duties during the strike.Richter had joined Local 157When the Unionofficials discovered that he was an office worker his card and fees were transferredto Local 889.Richter established relations with James Buckley, international-representative of Local 889 and turned in the Union application cards and feesfor three other employees in respondents' office.Richter also participated in,the picketing during off duty hours and conversed with the pickets when passingthe linesin the course of his daily duties.David LeVine observed these'activitiesand came to Richter's office asking him what he was doing in the picket line.Richter replied that he "had to keep on friendly terms with the men in the uiteiestof the production, and therefore wanted toremain onfriendly terms with any andall sides ofthe controversy " 25On June 15, 1942, Buckley sent a letter to the respondents by registered mail.The Post Office return receipt shows that it was received on June 16, 1942. Inthis letter Buckley claimed that Local 889 represented a majority of the officeworkers and requested recognition and a conference date "to negotiate a contractfor such employees " The letter had been addressed to Dan LeVine but wasrouted toSaulLeVine as the partner charged with administration of the, office.After receipt of the letter Saul LeVine came to Richter's office and a conversationensued, stated in Richter's credited testimony, as follows :[Levine said] :What is all this union business about-I replied that it was merely a request for collective bargaining and the rightfor the union to represent the workers, in this case the office workers.He replied, "We do not need any unions to represent us."That if we hadany complaints we could come up and speak to him directly and individually.I replied that that was a mighty hard thing for individuals to do, as theycould not hardly expect to continue on the job much longer after making anycomplaintTherefore, it was necessary for a union to represent us.He said we did not need any union and he would have no dealings whatso-ever with any union.Also, he mentioned that we were part of managementand as suchneeded no union to represent us 2°24Prior to the service of the complaint in these proceedings Richter had entered theservice of the United States NavyHe was stationed at Camp Rosseani, Port Hueneme,CaliforniaPursuant to an order duly issued and served by the Regional Director, histestimony was taken by deposition at Los Angeles, California, on June 8, 1944.25This finding is based on Richter's testimonyDavid LeVine, although in daily at-tendance at the factory, was not called as a witnessRichter's testimony-is thus uncon-troverted-20 Saul LeVine denied that he had a conversation with Richter"About this letter and theUnion." In view of the circumstantial character of Richter's testimony and the discrepan-cies and contradictions in Saul LeVine's testimony discussed below, the undersignedrejects LeVine's denial.- FEDERAL ENGINEERINGCOMPANY,INC.609'Richter had secured union buttons for himself and the other union adherentsin the officeThey began wearing them that day. Saul LeVine in his testimonyadmitted that they had attracted his attention.He stated that he had noticedbuttons worn by one or,two women clerks and that Charles Lalibn, pay-roll clerk,did not wear it UAWV-CIO buttonDan LeVine testified more frankly regardingthe respondents' knowledge of Richter's UAW-CIO activities.He acknowledgedthat they had learned that Richter "was trying to organize the office work-ers," about a week after the strike and at the time the respondents wereapproached by Local 889.27Buckley telephoned the plant on June 17 and had a conversation with SaulLeVineBuckley and LeVine in their testimony agree that LeVine refused toarrange a conterence dateSaul LeVine referred to the recent strike stating thathis participation in efforts to settle that controversy had delayed his office work.On direct-examination LeVine testified further, that he told Buckley, "It wouldnot be possible for me to attend a conference with him, but that I would sometimein the future if he desired."When asked under cross-examination : "Did you atthat time tell [Buckley] you were going to meet with him at some later timeconcerning the office employees?" LeVine replied: "No, I didn't tell him definite.I told him I didn't want to take the matter up at the present timeBuckleytestified positively that LeVine refused to consider meeting' at any time.Buck-ley's testimony in point here reads:Saul LeVine came to the line, and I explained to him what I was trying toget at, a meeting with the Company regarding the office workers, and theirdemands for a contract with the Corporation, and lMr Saul LeVine was verymuch upset and he says as far as he was concerned, the number of employeesinvolved was so small that it didn't matter, it was trivial, and they werehaving enough trouble with the factory without getting involved with theofficeworkers, and if any of them didn't like it, they could quit ; as far asmeeting with me, he was going to have none of it.I tried to explain to him that I had received no letter, no answer to myrequest, and I wondered if he was going to answer.He said there was nosuch thing, there wouldn't be no answer to it, it was an answer that wasgiven to me right then and there.He was rather excited. I tried to tell himthat there being only four employees we could have a show down on cards.He wouldn't have none of that I tried to get a meeting, a definite (late oreven an indication that lie would meetHe said he wasn't having none ofthat, as far as lie was concei ned. the matter was going to be dropped rightthen and there, and I think he hung up on me.In resolving this conflict of testimony the undersigned has been influenced bythe fact that Buckley's letter of June 15, as well as a later letter of June 29, 1942,was ignored by the respondents, that Buckley's testimony is corroborated by thatof Richter quoted above and that the desired conference in fact never did take27Excerpts from Dan LeVine's testimony on this matter read as follows :Well,[Richter]was talking to certain individuals we found out later were inter-ested in the other union,that is, the CIO Union,that liehad been talking to thosemen at various times and,progressively toward strike and after strike time we real-ized that he might have been,or must have been conferring on union activities ratherthan taking care of the work lie was supposed to be doingWhen asked whether the respondents were"of the opinion that Richter might be inter-ested in theUAW-CIO,"he respondedThat's right.After this strike, so-called,itmust have been about a week or solater that we found out definitely . . . That lie was trying to-organize the officeworkers....I think he approached us, or some one else approached us at the time.628563-45-vol. 6040 ,610DECISIONSOF NATIONALLABOR RELATIONS BOARD,place.After considering the entire record and the demeanor of witnesses Buckleyand Saul LeVine and the contradictory character of the latter's testimony, theundersigned accepts the testimony of Buckley and rejects that of Saul LeVine.It had been arranged between Buckley and Richter that the latter would callBuckley after the telephone conversation with Saul Levine and learn the out-come.He accordingly did so and was told the results of the discussion. Shortlythereafter, Richter called Buckley again and announced that he had been dis-charged.Richter's testimony as to the circumstances of his discharge is that,after talking with Buckley, he had reported to Schiff, Gould and Wallace, in-dividually, that Local 889 would not be recognizedSaul LeVine observed hisconversation with Gould and within 10 minutes came to Richter with a checkfor the full week and told him that he was fired. LeVine further instructedRichter that he was not to work further but was to leave the plant immediately.Richer, nevertheless, reported his discharge to members of the shop com-mittee and they conferred with David and Saul LeVineRichter described theinterchange as a "heated conversation" in which he charged the LeVines "withan anti-union attitude throughout, both in their dealings with the UAW-CIO,Local 157, and specifically now with our request for union representation."Richter testified that the LeVines again repeated what Saul LeVine "had toldme originally, that we had no need for a union of office workers, we were a partof management and not a part of the shop. And they insisted I was being fired-on merely grounds of being unsatisfactory."At the time Richter demanded thatthe reason for his discharge be put in writing but Saul LeVine refused to do so.Buckley, in his letter of June 29, to Saul LeVine, charged that Richter had been"discharged solely for Union activities" and, requested an "opportunity toarrange the reinstatement and payment of lost wages" to him. The respondentsignored this letter.The respondents' convention as to the reason for Richter's discharge is de-veloped in testimony by Waller and Saul LeVine.Waller testified that Richter's.work had been progressively inaccurate and inadequate, partly due to inexpe-_rience but more to lack of interest and effort.He testified that on Saturday June13,Richter refused to wrap some blue prints for mailing and thereafter leftthe plant at 2: 39, as his time card shows, on his own motion. Regular closingtime was 5: 30. On Monday Waller reported this occurrence to Saul LeVine who,as each of them testified, thereupon gave Richter a week's notice and directedthat he cooperate with Waller in straightening out his work and turning dataover to his successor.On Monday and Tuesday, as Waller and Saul LeVinetestified, Richter and Waller conferred to this end. Saul LeVine further testifiedthat on Tuesday evening Waller reported that he was getting, no cooperationfrom Richter.LeVine's testimony was that he then decided to let Richter go atonce and so informed him the first thing on Wednesday morning.Wailer,although specifically questioned regarding Richter's last week of employment,voiced no complaint regarding Richter's cooperation.He gave no indication thathe had knowledge of the reason for Richter's summary termination on Wednes-day,-and said nothing of the complaint on Tuesday evening which Saul LeVineascribed to him 2' It is significant that Saul LeVine followed Waller as a witness.28The significant excerpts from Waller's testimony read as follows :Q.Did you see Richter after Monday?A. Oh, yes.Q.Did you see him a day or so later 9A Yes, I saw him because I went down to find out-he was toline me upas to thestatus of all matters that he had been handling; there was nobody else to take it over.Q.Did you talk to him on Monday? FEDERAL ENGINEERING COMPANY, INC.611Questions addressed to Waller suggested that an explanation was desirable asto the sudden cutting short of the notice allegedly given to Richter.In resolving these conflicts of testimony the undersigned has remembered thehandicaps resulting from the fact that Butcher's testimony was taken by deposi-tion allowing no opportunity to observe the demeanor of this witness and fromthe further fact that Richter was not available for rebuttal testimony. It isnoted that Richter's testimony makes no mention of a notice of discharge givenhim, nor did he notify Buckley, with whom his relations were very close, thatsuch notice had been given.To the contrary, Richter testified that he protestedto Saul LeVine when discharged telling him "that it was peculiar that I should besuddenly considered unsatisfactory after I was found to be a union active mem-ber."There is a serious discrepancy also in Saul LeVine's testimony in that hefirst stated that Richter worked a few hours in then morning on Wednesday June17, while later testifying that he notified Richter of his summary discharge at thebeginning of that day.The record shows that such notice was not given untilafter Buckley's conversation with Saul LeVine.Buckley -testified that thisoccurredWednesday afternoon.The discharge immediately, and significantly.followed that event.The undersigned finds Saul LeVine in error also, as notedabove, in his testimony regarding his interview with Buckley and finds on com-paring his testimony with that of Dan LeVine that he was not completely frankin his testimony regarding respondents knowledge of Richter's UAW-CIO activi-ties.Finally, the undersigned is influenced by the discrepancies between thetestimony of Waller and Saul LeVine regarding Richter's final days in respondentsemploy.After considering the entire record, the anti-UAW-CIO attitude manifested bythe respondents and the demeanor of witnesses Buckley, Saul LeVine and Waller,the undersigned rejects the version of Richter's discharge given by Waller andSaul LeVine and accepts that found in testimony by Richter and Buckley.Heis convinced and finds that Henry Richter was discriminatorily discharged, andthereafter refused reinstatement,, because of his union activity and because hejoined Local 889 for the purposes of collective bargaining or other mutual aid andprotection.By such discharge the respondents have discouraged membership ina labor organization and have interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 of the Act.C Further acts of interference,' restraint, and coercionThe Board's complaint charges that "on or about May 17, 1942, when substantialinterest in [Local 157] was being manifested by respondents' employees, respond-ents posted a notice announcing a raise in wage rates for the employees, and thatsuch action amounted to interference, restraint, and coercion.Chief ShopSteward Dunham, following a suggestiong from the employee§, negotiated a 5-centper hour general wage increase effective May 18, 1942.Notice was posted to thateffect by Superintendent JohnsonThe first notice was found defective and wasremoved from the bulletin board at Dan LeVine's directon.A revised notice wasposted that same day which gave Dunham credit for securing the raise. EmployeesTheSociety was the recognized representative of the employees and Dunham wasA. I talked to him on Monday.Q.Did you talk to him on Tuesday?A. I talked to him on TuesdayQ. Did you talk to him on Wednesday?A. I don't know whether I saw him on Wednesday or not, but on Tuesday I talkedand Idon't remember about Wednesday. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDChief Steward of the 'Society.Under these conditions the undersigned finds thatboth the granting of a wage increase and crediting Dunham with securing it, as he-in fact did,were legitimate actions.He finds no merit in this contention of theBoard and will recommend that-somuch of the complaint as advances it bedismissed.Gould and Schiff gave uncontroverted testimony,acceptedby theundersigned,concerning an incident occurringabout May20, 1943, when they, together withemployee Al Latto, approached Superintendent Johnson with a request to holdan employee meeting in the plant.Johnson toldthem thatthe request wouldhave to be referred to the LeVinesHe volunteered the statement:"Why don'tyou keep the Union in the shop that you've got?It's a good Union, . . . I can'tfind no fault with it." 20Reichard testified,and the-undersigned credits his unrefuted statement, thaton another occasion not definitely dated, Johnson said to him,Schiff and em-ployee Barnes,"You fellows want to get this straight,...We have a Union,here and we are going to keep it."The employees made no replyThe undersigned finds that by these statements of Superintendent Johnsonto employees Gould, Schiff,Latto, Barnes, and Reichard,and by the dischargeof Ralph Reichard and Henry Richter, the respondents h, *e interfered with,restrained,and coerced their employees in the exercise of the rights guaranteedby Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring'in connection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in certain unfair laborpractices, the undersigned will recommend that they cease and desist there-from and take certain affirmative action in order to effectuate the policies ofthe Act.'It has been found that the respondents discharged Ralph Reichard and HenryRichter for the reason that they engaged in concerted activities or joined andassisted a labor organization for the purposes of collective bargaining or othermutual air or protection. It will be recommended that the respondents offerRalph Reichard immediate and full reinstatement to his former or substan-tially equivalent position, without prejudice to his seniority or other rights andprivileges he may have It will be further recommended that the respondentsmake whole Ralph Reichard for any loss of pay he may have suffered by reasonof his discriminatory discharge by payment to him of a sure of money equal to,the amount he normally would have earned as wages from the date of hisdischarge to the date of the respondents' offer of reinstatement, less his netearnings 30 during said period.20This quotation is from Gould's testimony.Schiff's version was that Johnson said:"Let's cut all this controversy short.We are quite satisfied with this Union that is in theshop right now." Latto did not testify.25By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working elsewherethan for the respondent, which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhere. SeeMatter of Crossett FEDERAL ENGINEERING COMPANY, INC.613Inasmuch as Richter has been inducted into the military service of the UnitedStates and is,, accordingly, not available for immediate reinstatement, it will berecommended that the respondents, upon application by Richter within forty (40)clays after his discharge from the armed forces of the United States, offer himreinstatement to his former or a substantially equivalent position without preju-dice to his seniority or other rights and privileges. It will be further recommendedthat the respondents make Richter whale for any loss of earnings he may havesuffered by reason of the respondents' discrimination against him by payment tohim of a stun of money equal to the amount he would normally have earned aswages during the periods (1) between the date of his discharge by the respondentsand the date of his induction and (2) between a date five (5) days after Richter'stimely application for reinstatement and the date of offer of reinstatement by therespondents less his net earnings 31 during these periods,CONCLUSIONS OF LAw1.Local 157, International Union, United Automobile, Aircraft and Agricul-tural Implement Workers of America (UAW-CIO), and International Union,United Automobile, Aircraft and Agricultural Implement Workers of America,Industrial Office Workers Amalgamated Local 889 (UAW-CIO), are labor organ-izations within the meaning of Section 2 (5) of the Act.2.Federal Engineering Company, Inc., is an employer within the meaning ofSection 2 (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of RalphReichard and Henry Richter, thereby discouraging membership in a labor organ-ization, the respondents have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (3) of the Act.4By interfering with, restraining and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondents have engagedin and are engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6 The respondents have not interfered with, restrained, and coerced theiremployees by announcing a raise in wage rates on or about May 17, 1942.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that the respondents, Federal Engineering Company, Inc.and David M. LeVine, Saul LeVine, Dan LeVine and Lillian LeVine Waller, acopartnership doing business as the Federal Engineering Company, and theirofficers, agents, successors and assigns, shall:1.Cease and desist from :(a)Discouraging membership in any labor organization of their employees bydischarging or refusing to reinstate any of their employees or by discriminatingin any manner with respect to their hire or tenure of employment or any termor condition of their employment ;Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumberand Sawmill Workers Union, Local 2590,8 N L. R.B. 440.Monies received for workperformed upon Federal,State, county,municipal,or other work-relief projects shall beconsidered as earnings.SeeRepublic Steel Corporationv.N. L.R. B., 311 U S. 7.11See footnote 29,supra. 614DECISIONS OF NATIONAL -LABOR RELATIONS BOARD(b) In any other manner interfering with,,restraining,or coercing their em- -ployees in the exercise of the right to self-organization,to form, join or assist' Local 157,International Union,UnitedAutomobile,Aircraftand AgriculturalImplementWorkers of America (UAW-CIO)and InternationalUnion, United-Automobile,Aircraftand Agricultural Implement Workers of America, Indus-trialOfficeWorkers Amalgamated Local 889 (UAW-CIO)or any other labororganization,to bargain collectivelythrough representatives of their own choos-ing and to engage in concerted activities for the purposesof collectivebargainingor other mutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmativeactionwhichthe undersigned finds willeffectuate the policiesof the Act :(a)Offer Ralph Reichard immediate and full reinstatementto his former orsubstantially equivalent position without prejudice to his seniority or other rights.and privileges;(b)Make whole Ralph Reichard for any lossof pay he mayhave suffered byreason ofthe respondentsdiscrimination against himby paymentto him of asum of money equal to theamount whichhe normally would have earned aswages during the periodfrom the dateof his dischargeto the date of therespond-ents' offer of reinstatement,less his net earnings 92 during said period ;(c)Make wholeHenryRichter for any loss of earnings he may have sufferedby reason of the respondents'discrimination against him by payment of a sumof money equal to the amount he normallywould haveearned as wages during.the periods(1) betweenthe date of his discriminatory discharge by the respond-ents and the date of his induction into military service; and(2) between a date,five (5)days after Richter's timely 93 application for reinstatement and the dateof respondents'offer of reinstatement,less his net earnings 94 during each of theseperiods ;(d) Post immediately in conspicuous places throughout their plant in Detroit,Michigan,and maintain for a period of at least sixty(60) consecutive days,notices to their employees stating:(1) that therespondents will not engage ihthe conduct from which it is recommendedthat theycease and desist in para-graphs 1 (a) and(b) of these recommendations;(2) that the respondents willtake the affirmative action set forth in paragraph 2 (a), (b), and(c) of theserecommendations;and (ii)that the respondents'employees are free to becomeand remain members ofLocal 157,InternationalUnion, UnitedAutomobile,Aircraft and Agricultural Implement Workers of America(UAW-CIO), andInternationalUnion, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America, Industrial Office Workers Amalgamated Local889 (UAW-CIO); or any other labor organization they may wish to join,and that the re-spondents will not discriminate against any employee because of his membershipor activity in any labor organization ;(e)File with the Regional Director for the Seventh Region on or before ten(10) days from the date of the receipt of this Intermediate Report, a report inwriting setting forth in detail the manner and form in which the respondentshave complied with the foregoing recommendations.-It is recommended that so much of the complaint as alleges that the respond-ents interfered with,restrained,and coerced their employees by announcing araise in wage rates on or about May17, 1942,be dismissed.32 See footnote 29,supra.83As provided in Section V of this Intermediate Report.31See footnote 29,supra. FEDERAL ENGINEERINGCOMPANY, INC.615It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondents notify said Regional Di-rector in writing that they will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentsto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, anyparty or counsel for the Board may within fifteen (15) days from the date ofthe entry of the order transferring the case of the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington, D C., an original and four copies of a statement in writ-ing setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions), as lie relies upon, together with the original and four copies of a briefin support thereof. Immediately upon the filing of such statement of excep-tions and/or brief, the party or counsel for the Board filing the same shall servea copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferringthe case to the Board.CHARLES E. PERSONS,Trial Examiner.Dated August 24, 1944.